Citation Nr: 0200718	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  94-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
January 1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in November 1996.  In a decision dated in January 
2000, the Board denied the veteran's claim for service 
connection for a cardiovascular disability, to include 
hypertension.  The veteran duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Subsequently, in October 2000, the Court vacated 
the Board's decision and remanded the case for 
readjudication.  

In August 2001, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by this claim.  See 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2001).  This IME opinion was received 
in October 2001.  The veteran's representative was notified 
of the IME opinion and submitted additional argument in 
support of the appeal in December 2001.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was incurred during the veteran's period of 
active service, and resulted in his 1988 cerebrovascular 
accident and resulting impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt, a cardiovascular 
disability, to include hypertension and residuals of a 
stroke, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§ 5107).  

Upon review, the Board finds that VA has met its duty to 
assist in the veteran's case.  All identified private and VA 
medical records have been obtained.  The Board notes that the 
veteran has stated that he was treated at the "Oakland VA 
medical center," an apparent reference to the VA Acute Care 
Clinic adjacent to the Oakland campus of the University of 
Pittsburgh in Pittsburgh, PA; however, in a February 1999 
statement, personnel at the Pittsburgh VA medical center 
confirmed a lack of medical records for the veteran prior to 
1989 showing treatment at the Oakland Clinic.  The Board 
further notes that the veteran was sent a letter in November 
1996 asking for any additional information regarding his 
treatment for hypertension between his 1975 retirement from 
service and his 1988 cerebrovascular accident, but none was 
provided.  Accordingly, the Board finds that all information 
and evidence has been developed to the extent possible and 
that no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).




Factual Background

According to the veteran's November 1954 service entrance 
examination, he had no prior history of hypertension or 
cardiovascular disability at the time he entered service, and 
none was noted at that time.  His blood pressure was 124/70.  
In March 1968, the veteran was hospitalized at a military 
facility for an unrelated orthopedic disability, and blood 
pressure readings of 150/102 were noted.  An impression of 
borderline hypertension was recorded, and he was transferred 
to another facility for evaluation.  At the second military 
hospital, the veteran's blood pressure was monitored by 
internal medicine personnel, and a reading of 150/84 was 
recorded.  His blood pressure was described as "not 
significantly elevated."  In September 1968, the veteran was 
afforded a annual physical examination, and blood pressure 
readings of 132/80 sitting, 134/80 lying down, and 128/86 
standing were noted.  His previous high blood pressure 
readings from 1966 were noted; however, these were described 
as resolved, with no complications or sequela.  The veteran 
was described as a "vascular hyperreactor."  A November 1970 
annual physical was afforded the veteran, and the blood 
pressure was recorded as 130/80 sitting, and 132/82 standing.  
At the time of his August 1974 service retirement physical 
evaluation, the veteran's blood pressure was 132/68 sitting, 
and 130/80 standing.  Prior elevated blood pressure readings, 
without treatment or medication, were noted, but the current 
readings were within normal limits, and no cardiovascular 
disability, including hypertension, was diagnosed.  The 
veteran retired from active military service in January 1975.

According to private treatment records, the veteran was 
brought to an emergency room in October 1988 after he was 
found unconscious at work.  The veteran was hospitalized 
until November 1988, and there was a diagnosis of left 
hemispheric stroke with right hemiparesis.
 
The veteran has received extensive VA treatment since his 
1988 cerebrovascular accident, according to the medical 
evidence of record.  He has also been treated at numerous 
private medical facilities.  His diagnoses have included a 
history of cerebrovascular accident, hypertension, deep vein 
thrombosis, gastrointestinal bleeding, bronchitis, pneumonia, 
a seizure disorder, right side paresis, and peripheral 
vascular disease.  The veteran's medical care, both private 
and VA, is both extensive and ongoing.  He is currently 
taking several medications.

At a February 1994 personal hearing, the veteran maintained 
that the service medical records clearly reflect the onset of 
hypertension during service.  He also maintained that he 
sought treatment for hypertension within a year of his 
service retirement, which would warrant service connection on 
a presumptive basis.  See February 1994 hearing transcript.  

At a second personal hearing in October 1994, the veteran 
testified that he was first diagnosed with hypertension 
during service, and has been on medication for this disease 
at all times since then.  After his retirement from service, 
his hypertension medication was provided by the VA medical 
center in Oakland, according to the hearing testimony.  See 
October 1994 hearing transcript.  

In July 1999, an opinion from a VA medical expert was 
requested.  The VA physician was asked to review all the 
evidence of record, and list each of the veteran's current 
cardiovascular disabilities.  Next, for each diagnosed 
disability, the physician was to state if it was as likely as 
not such disability was incurred in service or from a disease 
that had its onset in the first year after service.  Finally, 
the physician was to explain the medical significance of the 
1968 service medical records concerning the veteran's 
suspected hypertension, and the diagnosis of "vascular 
hyperreactor."  In response to the request the chief 
physician of the Renal Section of the VA medical center in 
Boston, Mass., responded in a letter dated in September 1999.  
The VA physician discussed the veteran's blood pressure 
readings during service, including those from March and April 
1968.  He noted that at that time, the veteran was being 
hospitalized for malunion of a bone fracture, and there was 
no evidence that the veteran was treated or placed on 
medication for hypertension following the early 1968 
readings.  Moreover, the remainder of the veteran's blood 
pressure readings were within normal limits, according to the 
VA examiner.  Regarding the description of the veteran in the 
service medical records as a "vascular hyperreactor," the VA 
physician stated this was "a non-medical term and carries no 
specific diagnosis."  He further concluded that while it was 
difficult to say, based on the evidence, that "the patient 
DID NOT have hypertension while in the service, the absence 
of therapy and subsequent normal blood pressures suggest 
sustained hypertension developed at a later date."  
Additionally, it was "probable that this patient may have had 
a predilection for the development of hypertension."

In a November 1999 statement, the veteran's brother 
maintained that he thought the veteran was taking medication 
for high blood pressure during the 1970s.  

In August 2001, an opinion from an independent medical expert 
(IME) in the field of cardiology was requested.  The IME was 
asked to review the evidence of record and provide an opinion 
as to whether the earliest manifestations of the veteran's 
hypertension occurred during his period of service; and 
whether it was at least as likely as not that the veteran's 
cerebral vascular accident was proximately due to or the 
result of his hypertension.  In response to the request Dr. 
J.B.K., Professor of Cardiology, Robert Wood Johnson Medical 
School, responded in a letter dated in October 2001.  
Regarding the first question, it was the IME's opinion, that 
the earliest manifestations of the veteran's hypertension 
occurred in 1968.  Regarding the second question, the expert 
stated that it was well established that hypertension was a 
strong risk factor for stroke.  


Analysis

The veteran seeks service connection for a cardiovascular 
disability, to include hypertension.  Service connection will 
be awarded for any disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Additionally, certain statutorily enumerated disabilities, 
such as hypertension, will also be granted service connection 
if they manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  Thus, when a 
veteran seeks benefits and the evidence is in relative 
"equipoise", the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The evidence in favor of the claim consists of the October 
2001 IME's opinion concluding that the manifestations of the 
veteran's hypertension began in 1968, during his period of 
active service.  The opinion also noted that hypertension was 
a strong risk factor for stroke.  

The evidence opposed to the claim consists of a September 
1999 VA medical opinion letter which concluded that while it 
was difficult to say that the veteran did not have 
hypertension while in service, the evidence suggested that 
sustained hypertension developed at a later date.  

Considering all the evidence of record, the Board finds that 
hypertension was incurred during the veteran's period of 
active service, and resulted in his 1988 cerebrovascular 
accident and resulting impairment.  In so finding, the Board 
notes that the veteran is entitled to the benefit of the 
doubt, the positive and negative evidence being in 
approximate balance.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Therefore, the Board concludes that service 
connection for a cardiovascular disability, to include 
hypertension, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.07, 3.309 (2001).  



ORDER

Entitlement to service connection for a cardiovascular 
disability, to include hypertension and residuals of a stroke 
is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

